Citation Nr: 1547883	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifesting as chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from June 1978 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for depression and for a shoulder disability have been raised by February and October 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has had persistent chest pains since service, which his sister has also asserted in a separate statement.  The May 2012 VA examiner did not appear to consider this evidence, as he found the a relationship to service to be less likely, citing a 30-year time difference between service and the present as support.  He also cited a more recent pectoral muscle strain, in early 2012, but did not appear to consider the medical records showing chest pain, and testing therefor, in April and May 2011.  An updated examination is to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his chest pain, and make arrangements to obtain all records not already associated with the claims file.  Ensure that a complete record of VA treatment is associated with the claims file.

2.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that chest pains are related to service.  The examiner is asked to review the claims file and medical evidence prior to the examination and to conduct a complete examination with all require diagnostic testing.

The Veteran's VA treatment records document atypical chest pain since at least early 2011.  He has alleged that he has had intermitted chest pains since service, which is supported by a letter from his sister.  His treatment records show right pectoral pain in 1983, and he was diagnosed with musculoskeletal pain.  He indicates he was on profile for 15 days due to his chest pains.  The VA examination diagnosed left pectoral muscle strain, and found a relationship less likely due to the time difference between the 1983 right pectoral pain and March 2012 left pectoral strain.  The examiner is asked to consider his complaints regarding intermittent pain since separation as credible.

The examiner is asked to provide a diagnosis for the Veteran's chest pain, and to explain how such diagnosis was determined.  The examiner is then asked whether it is as likely as not (50 percent or greater probability) that the chest pain, or the cause of the chest pain, is related to the symptoms he had during service of right and left pectoral pain.  All opinions are to be supported with explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






